NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 16-10003

                   Plaintiff-Appellee,             D.C. No. 4:07-cr-01581-RCC

   v.
                                                   MEMORANDUM*
 SAN JUAN HERNANDEZ,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                      Raner C. Collins, Chief Judge, Presiding

                           Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        San Juan Hernandez appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

        Hernandez contends that the district court failed to explain adequately its

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of his motion for a sentence reduction under Amendment 782 to the

Sentencing Guidelines. We agree. The district court’s order does not address or

explain its rejection of the arguments presented in either Hernandez’s motion for a

sentence reduction or probation’s recommendation that the district court grant a

sentence reduction. Accordingly, we vacate and remand. See United States v.

Trujillo, 713 F.3d 1003, 1009-10 (9th Cir. 2013) (district court must provide some

explanation for rejecting a defendant’s non-frivolous arguments).

      VACATED and REMANDED.




                                         2                                   16-10003